— Judgment, Supreme Court, New York County (Stephen G. Crane, J., at suppression hearing and jury trial), rendered July 9, 1990, convicting defendant of robbery in the first degree and grand larceny in the first degree, and sentencing him, as a predicate felony offender, to concurrent terms of imprisonment of 12 Vá to 25 years, unanimously affirmed.
The hearing court properly admitted statements made by defendant to the police as spontaneous utterances and not the product of custodial questioning designed to elicit an incriminating response (People v Gamble, 129 AD2d 470, 475, affd 70 NY2d 885).
Defendant failed to object to testimony of the arresting officer that he now claims constituted impermissible bolstering, and thus failed to preserve the issue for appellate review as a matter of law (CPL 470.05). Were we to review this claim in the interest of justice, we would find it to be without merit.
We have reviewed defendant’s additional claims of error and find them to be without merit. Concur — Ellerin, J. P., Wallach, Ross and Kassal, JJ.